t c summary opinion united_states tax_court waylon d ary petitioner v commissioner of internal revenue respondent docket no 6466-01s filed date waylon d ary pro_se j anthony hoefer for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue - - income_tax for the taxable_year in the amount of dollar_figure the issues for decision by the court are as follows whether petitioner is entitled to deductions for dependency_exemptions for his two youngest sons we hold that he is not whether petitioner is entitled to a child_tax_credit in respect of his two youngest sons we hold that he is not background most of the facts have been stipulated and they are so found petitioner resided in dysart iowa at the time that his petition was filed with the court petitioner and sarah jill ary ms ary were married in date the couple had three children all boys the youngest two corey matthew and danan lee were born in date and date respectively by the mid-1990s petitioner and ms ary began to experience marital difficulties the couple separated in and divorce proceedings were commenced by ms ary in date the district_court for benton county iowa the towa state court issued a decree dissolving the marriage between petitioner and ms ary the decree included the following provisions dealing with support and custody insofar as spousal support was concerned the iowa state court did not award alimony to either party apparently because both parties were employed and earning approximately the same hourly wage insofar as custody was concerned the iowa state court granted the parties joint legal custody of their three minor children however the iowa state court awarded ms ary primary physical custody of the children subject_to reasonable and liberal visitation rights by petitioner insofar as child_support was concerned the iowa state court ordered petitioner to pay a total of dollar_figure per month for the support of the parties’ three children finally the iowa state court’s decree included the following provision dealing with tax deductions for dependency_exemptions tax dependency for the purpose of income_tax if petitioner is current on his support obligation under this decree as of december of any year beginning with the tax_year petitioner is entitled to claim the two youngest children as dependents for income_tax purposes for the taxable_year in issue ms ary had physical custody of corey and danan for more than half of the year for petitioner timely paid his child_support obligation through payroll withholding by his employer for each of the months of that year q4e- petitioner timely filed a u s individual_income_tax_return form 1040a for on his return petitioner designated his filing_status as single and he claimed deductions for dependency_exemptions for corey and danan and an dollar_figure child_tax_credit in respect of corey and danan petitioner did not attach to his return form_8332 release of claim to exemption for child of divorced or separated parents or any other declaration or statement from ms ary agreeing not to claim exemptions for corey and danan on her return for the year in issue in this regard petitioner testified that ms ary expressly refused to sign any such form declaration or statement at trial petitioner testified that he thinks ms ary claimed corey and danan as dependents on her income_tax return for discussion’ a deductions for dependency_exemptions sec_15l a authorizes deductions for the exemptions provided by that section in particular sec_151 provides an exemption for each of a taxpayer’s dependents as defined in sec_152 sec_152 defines the term dependent to include a we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 18s applicable in this case see 116_tc_438 - - taxpayer’s child provided that more than half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer in the case of a child of divorced parents sec_152 e provides as a general_rule that the child shall be treated as receiving over half of his or her support from the custodial_parent in the event of so-called split or joint custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs thus in the present case ms ary was the custodial_parent of corey and danan in and petitioner was the noncustodial_parent sec_152 provides an exception to the general_rule of sec_152 pursuant to that exception the child shall be treated as receiving over half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year a second exception to the general_rule of sec_152 exists for certain pre-1985 instruments see sec_152 pursuant to that exception a child of divorced parents shall be continued - - see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required by sec_152 a must be made on either form_8332 or on a statement conforming to the substance of that form id 114_tc_184 the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date in the present case ms ary as the custodial_parent did not sign form_8332 or any written declaration or statement agreeing not to claim exemptions for corey and danan and no such form declaration or statement was attached to petitioner’s return for the year in issue it follows therefore that the continued treated as receiving over half of his or her support from the noncustodial_parent if a qualified_pre-1985_instrument between the parents provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child and the noncustodial_parent provides at least dollar_figure for the support of such child during such calendar_year in view of the fact that petitioner and ms ary were married in separated in and divorced in this second exception does not apply to the present case sec_152 e b - exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioner is not entitled to deductions for dependency_exemptions for corey and danan for sec_152 miller v commissioner supra petitioner contends that he should be entitled to exemptions for corey and danan because the iowa state court awarded him the right to claim such exemptions at least if he was current on his support obligation under the decree which he was for the short answer to petitioner’s contention is that a state court cannot determine issues of federal tax law miller v commissioner supra pincite in this regard sec_152 e defines the manner in which a noncustodial_parent may claim an exemption for a child and the provisions of that section control petitioner also contends that ms ary would not release her claim to exemptions for corey and danan by executing form_8332 or an equivalent declaration or statement that may be so however such refusal does not serve to change the express requirements of sec_152 see miller v commissioner supra pincite where we stated the control_over a child’s dependency_exemption conferred on the custodial_parent by sec_152 e was intended by congress to simplify the process of determining who is entitled to claim dependency_exemptions for children of a marriage see h rept part pincite to make section --- - e work as intended that control must be preserved by insisting on adherence to the requirements of sec_152 finally petitioner alleges that an irs representative advised him that he could claim exemptions for corey and danan based on the iowa state court’s decree however with exceptions not applicable to this case the commissioner is not bound by erroneous legal advice given by his agents 381_us_68 auto club of mich v commissioner 353_us_180 77_tc_765 in other words taxpayers are required to heed and we are required to give effect to the law as actually enacted by congress and not the law as it may be misinterpreted by agency representatives in view of the foregoing we sustain respondent’s determination on this issue b child_tax_credit sec_24 authorizes a dollar_figure child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant herein a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 a see eg sec_6404 67_tc_612 --- - we have already held that petitioner is not entitled to deductions under sec_151 for dependency_exemptions for his two youngest sons accordingly neither of petitioner’s two youngest sons is a qualifying_child within the meaning of sec_24 it therefore follows that petitioner is not entitled to a child_tax_credit under sec_24 in respect of either such son reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issues decision will be entered for respondent
